Citation Nr: 1207992	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-07 026	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for herpes.  

2.  Entitlement to an effective date earlier than July 8, 2002, for service connection for herpes.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active duty in the Air Force from January 1987 to January 1991 and from June 1993 to September 1993.  He also had additional service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 RO rating decision that, in pertinent part, granted service connection and a noncompensable rating for herpes, effective July 26, 2006.  

A February 2008 RO decision granted an earlier effective date of July 8, 2002, for service connection for herpes.  In November 2011, the Veteran testified at a Board videoconference hearing.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  At his November 2011 hearing before the Board, the Veteran withdrew his appeal concerning the issue of entitlement to an effective date earlier than July 8, 2002, for service connection for herpes.  

2.  Since the effective date of service connection on July 8, 2002, the Veteran's herpes has been manifested by involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month period; and no more than exudation or constant itching, extensive lesions, or marked disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an effective date earlier than July 8, 2002, for service connection for herpes have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for an initial 30 percent rating, and no higher, for herpes have been continuously met since service connection for that disorder became effective on July 8, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2002); 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board dismisses the Veteran's claim for entitlement to an effective date earlier than July 8, 2002, for service connection for herpes.  As such, no discussion of VA's duty to notify and assist is necessary as to this issue.  

Additionally, the Board notes that the Veteran seeks an initial higher (compensable) rating for herpes.  The Board recognizes that generally, in an increased rating claim a Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, however, at his November 2011 Board hearing, the Veteran stated that the assignment of a 30 percent disability rating would satisfy his appeal.  Thus, given the assignment of a 30 percent rating, no discussion of VA's duty to notify and assist is necessary, as to this issue, because this constitutes a full grant of the benefit sought on appeal.  

I.  Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In March 2008, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of entitlement to an effective date earlier than July 8, 2002, for service connection for herpes.  At his November 2011 hearing before the Board, the Veteran stated he was withdrawing his appeal as to the issue of entitlement to an effective date earlier than July 8, 2002, for service connection for herpes.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal as to the issue of entitlement to an effective date earlier than July 8, 2002, for service connection for herpes, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  Accordingly, the issue of entitlement to an effective date earlier than July 8, 2002, for service connection for herpes, is dismissed.  

II.  Herpes

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

The Veteran's herpes has been rated 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), which pertains eczema, and under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011), which pertains to dermatitis or eczema.  Given the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2011).  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code.  

The rating schedule for evaluating skin conditions changed during the pendency of this appeal.  The old criteria, in effect prior to August 30, 2002, provided that a 0 percent rating is warranted for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating requires exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A 30 percent rating requires exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnant symptoms.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the new criteria, effective August 30, 2002, a noncompensable rating is warranted for dermatitis or eczema when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating requires at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his claim on July 8, 2002.  Therefore, only the pre-2002 and pre-October 2008 versions of the schedular criteria are applicable.  

Private and VA treatment records dated from January 2001 to July 2007 show treatment for multiple disorders.  

A September 2007 VA infectious, immune and nutritional disabilities examination report notes that the Veteran was seen for evaluation of his herpes simplex.  The Veteran reported that he did not have symptoms of herpes simplex prior to 1990.  He stated that when he was in the service in 1990, he was in a monogamous relationship with his wife and that she did not have herpes.  He indicated that he spontaneously developed herpes as a first time infection in 1990 after one year of service.  The Veteran reported that he was working on a ship at that time.  He stated that he felt he got herpes from exposure to sewage while he was working on the ship.  The Veteran maintained that he had suffered from recurrences of herpes since 1990.  He also stated that he had to undergo a circumcision in 1990 as a result of developing cellulitis due to a herpes outbreak.  The Veteran reported that when he first entered the service in 1987, he thought he had a sexually transmitted disease, but that it turned out he had a yeast infection from his wife.  He stated that he was checked for herpes at that time and that no herpes was found when he first joined the service in 1987.  

The Veteran indicated that he had recurring herpes in the groin area at least once a year.  He stated that he would have painful and open sores during flare-ups.  He reported that his herpes sores would last for two weeks during the flare-ups.  The Veteran indicated that during flare-ups, his painful sores would make it difficult for him to stand up as a scientist for his job in biotechnology.  He indicated that he was not taking any medication for his herpes due to his concern for the side effects of the medication.  It was noted that the Veteran did not take any prophylactic medication.  The Veteran indicated that he would occasionally have herpes infections on his face and that they would flare-up in various places.  He stated that he had never had a culture of any of his flare-ups, so he had not been specifically told that they were herpes infections.  He indicated that the flare-ups would usually occur on the side of his mouth, or in various other places, such as on his arm or around his head.  The Veteran reported that he was not having any flare-ups at the time of the examination.  

The examiner reported that examination of the Veteran's penis was unremarkable and that there was no evidence of a herpes infection.  The examiner reported that a review of the Veteran's claims file indicated that he had a wound culture in September 1989 which was positive for a herpes exacerbation.  It was noted that the Veteran underwent a circumcision in September 1989.  

The assessment was herpes simplex virus, type II.  The examiner indicated that it was not possible to know when the Veteran was originally infected with the herpes simplex virus with any degree of certainty.  The examiner stated that it was more likely than not that the Veteran had a flare-up of herpes with cellulitis in 1990, which resulted in the need to become circumcised.  The examiner reported that since that episode, the Veteran had suffered from yearly flare-ups of herpes indicating that the disease likely worsened at that time.  The examiner commented that since the Veteran was in service in 1987 and that he had not become symptomatic until 1990, it was likely that such condition did worsen during service.  

VA treatment records dated from November 2007 to November 2010 refer to continued treatment for multiple disorders.  

A December 2011 private treatment report from S. Rezal, M.D., notes that the Veteran was seen for a recurring episode of a genital herpes outbreak (herpes simplex virus, type II).  Dr. Rezal reported that a primary episode of genital herpes had affected the Veteran's genital region and that it covered a large section of his groin and right upper thigh area, as well as his lower abdominal region.  Dr. Rezal indicated that two sores were also present on the upper top area of the Veteran's right foot.  Dr. Rezal stated that the sores were open and reddish in color and that they caused the Veteran discomfort when they were touched.  Dr. Rezal maintained that the present outbreak was the second outbreak of herpes simplex virus, type II, in the past six months.  

Dr. Rezal reported that the overall affected area involved the Veteran's groin, lower abdominal region, right upper thigh, and right foot.  Dr. Rezal indicated that the current affected area covered no less than 18 percent and no more than 24 percent of the Veteran's body at the time of the examination.  It was noted that the Veteran was currently undergoing treatment with Acyclovir for a one year treatment cycle and that he would be re-evaluated for further treatment in December 2012.  Dr. Rezal reported that Acyclovir was used to decrease pain and speed the healing of sores or blisters in people who had varicella (chickenpox), herpes zoster (shingles, a rash that could occur in people who had chickenpox in the past), and first-time, or repeat, outbreaks of genital herpes (a herpes virus infection that caused sores to form around the genitals and rectum from time to time).  

Viewing all the evidence, the Board finds that continuously since the effective date of service connection for herpes on July 8, 2002, there is a reasonable basis for finding that the Veteran's herpes is indicative of involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, as required for a 30 percent rating under the new criteria of Diagnostic Code 7806.  The December 2011 treatment report from Dr. Rezal specifically indicated that the current affected area of the Veteran's herpes covered no less than 18 percent and no more than 24 percent of the Veteran's body at the time of the examination.  Additionally, the Board notes that Dr. Rezal indicated that the Veteran would be taking Acyclovir, a systemic medication, for a year.  Further, the Board observes that the Veteran has provided a competent and credible account of his herpes symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the Board observes that the prior September 2007 VA infectious, immune, and nutritional diseases examination report specifically notes that the Veteran reported that he was not having any flare-ups at the time of the examination.  The examiner reported, at that time, that there was no evidence of a herpes infection.  The Board notes that the only examination of record which actually documents the Veteran's symptomatology during a herpes outbreak is the December 2011 treatment report from Dr. Rezal, noted above.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  

The Board observe that the evidence of record does not show that the Veteran's herpes is indicative of involvement of more than 40 percent of his entire body or more than 40 percent of his exposed areas affected, and his herpes is not currently shown to have been treated by constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, as required for a higher 60 percent rating under the new criteria Diagnostic Code 7806.  Additionally, the evidence of record does not show that the Veteran herpes is indicative of ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnant symptoms, as required for a 50 percent rating under the old criteria of Diagnostic Code 7806.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson v. West, 12 Vet.App. 119 (1999).  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's herpes has continuously been 30 percent disabling since July 8, 2002, when service connection became effective.  Thus, in light of the evidence, the Board finds that the criteria for a 30 percent rating for herpes have been met.  Because the Board finds that a 30 percent rating is warranted, this decision constitutes a complete grant of the benefits sought on appeal.  


ORDER

The appeal concerning the issue of entitlement to an effective date earlier than July 8, 2002, for service connection for herpes, is dismissed.  

A higher rating of 30 percent, but not greater, is granted for herpes continuously since the effective date of service connection on July 8, 2002, subject to the laws and regulations governing the disbursement of monetary benefits.  

REMAND

A July 2011 RO decision determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In a statement received in August 2011, the Veteran expressed his disagreement with the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board observes that the RO has not issued a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010); See also Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the case is REMANDED for the following:  

Issue a statement of the case (SOC) to the Veteran on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


